Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is entered into as of
June 23, 2008 between RHI Entertainment, Inc., a Delaware corporation (the
“Corporation”), and KRH Investments LLC, a Delaware limited liability company
(“KRH”). The Corporation and KRH are parties to the Limited Liability Company
Operating Agreement of RHI Entertainment Holdings II, LLC (“Holdings II”), dated
June 23, 2008 (the “LLC Agreement”).
     The parties agree as follows:
     1. Defined Terms; Interpretation.
          (a) Defined Terms. The following terms shall have the following
meanings in this Agreement:
               “Adverse Effect” has the meaning set forth in Section 2(a)(vi) of
this Agreement.
               “Affiliate” has the meaning set forth in the LLC Agreement.
               “Agreement” has the meaning set forth in the preamble of this
Agreement.
               “Board” means the Board of Directors of the Corporation.
               “Business Day” means a day other than a Saturday, Sunday, federal
holiday or other day on which commercial banks in New York, New York are
authorized or required by law to close.
               “CEO” means the Chief Executive Officer of the Corporation.
               “CFO” means the Chief Financial Officer of the Corporation.
               “Common Stock” shall mean the Corporation’s common stock, par
value $0.01 per share, and any securities into which such shares may hereinafter
be reclassified.
               “Control” (including the terms “Controlling,” “Controlled by” and
“under common Control with”), with respect to the relationship between or among
two or more Persons, means the possession, directly or indirectly, of the power
to direct or cause the direction of the affairs or management of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise.

 



--------------------------------------------------------------------------------



 



               “Corporation” has the meaning set forth in the preamble of this
Agreement.
               “Director” means a member of the Board.
               “Equity Interests” means, with respect to the Corporation, any
and all shares of capital stock in the Corporation or securities convertible
into, or exchangeable or exercisable for, such shares, and options, warrants or
other rights to acquire such shares.
               “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.
               “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
               “Group” has the meaning set forth in Section 13(d)(3) of the
Exchange Act.
               “IPO” means an initial primary sale by the Corporation of shares
of Common Stock to the public in an offering pursuant to an effective
registration statement (other than a registration statement on Form S-4 or S-8
or any similar or successor form) filed under the Securities Act, so that after
giving effect to such offering, such shares of Common Stock are listed on one or
more nationally recognized exchanges or quoted on one or more automated
quotation systems, including the NYSE or NASDAQ, respectively.
               “KRH” has the meaning set forth in the Preamble.
               “KRH Registrable Securities” has the meaning set forth in
Section 2(a)(i)(1) of this Agreement.
               “LLC Act” means the Delaware Limited Liability Company Act, 6
Del.C. §§ 18-101, et seq., as it may be amended from time to time, and any
successor to such statute.
               “LLC Agreement” has the meaning set forth in the preamble of this
Agreement.
               “Losses” has the meaning set forth in Section 2(g)(i) of this
Agreement.

2



--------------------------------------------------------------------------------



 



               “Member” means KRH and each Person that becomes a member, as
contemplated in the LLC Act, of Holdings II in accordance with the provisions of
the LLC Agreement and that has not ceased to be a Member as provided in
Section 3.1(d) of the LLC Agreement, and each of such Member’s Permitted
Transferees, if applicable.
               “NASDAQ” has the meaning set forth in Section 2(d)(viii) of this
Agreement.
               “NYSE” has the meaning set forth in Section 2(d)(viii) of this
Agreement.
               “Officer” means a person designated as an officer of the
Corporation by the Board or the CEO.
               “Other Holder Registrable Securities” has the meaning set forth
in Section 2(a)(i)(4) of this Agreement.
               “Permitted Transferee” has the meaning set forth in the LLC
Agreement.
               “Person” means any individual, corporation, limited liability
company, partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.
               “Registrable Securities” means the Shares and any other
securities issued or issuable with respect to or in exchange for the Shares. As
to any particular Registrable Securities, such Shares and any other securities
issued or issuable with respect to or in exchange for the Shares shall cease to
be Registrable Securities when (i) a registration statement with respect to the
sale of such Shares and any other securities issued or issuable with respect to
or in exchange for the Shares shall have become effective under the Securities
Act and such Shares and any other securities issued or issuable with respect to
or in exchange for the Shares shall have been disposed of in accordance with
such registration statement, (ii) such Shares and any other securities issued or
issuable with respect to or in exchange for the Shares shall have been
distributed to the public pursuant to Rule 144, or (iii) such Shares and any
other securities issued or issuable with respect to or in exchange for the
Shares shall have ceased to be outstanding.
               “Registration Expenses” means any and all expenses incident to
performance of or compliance with Sections 2(a), 2(b), 2(c) and 2(d), including
(i) all SEC and stock exchange or automated quotation system or NASD, Inc.
registration, filing and listing fees, (ii) all fees and expenses of complying
with state securities or blue sky laws (including fees and disbursements of
counsel for the underwriters in connection

3



--------------------------------------------------------------------------------



 



with blue sky qualifications of the Registrable Securities), (iii) all printing,
word processing, duplication, messenger and delivery expenses, (iv) all fees and
expenses incurred in connection with the listing of the Registrable Securities
on any stock exchange or automated quotation system pursuant to this Agreement,
(v) the fees and disbursements of counsel for the Corporation and of its
independent public accountants, including the expenses of any special audits or
“cold comfort” letters or both required by or incident to such performance and
compliance, (vi) the reasonable fees and disbursements of one counsel for all of
the Members, selected by the Members participating in such registration and
reasonably satisfactory to the Corporation, (vii) any reasonable fees and
disbursements of underwriters and their counsel customarily paid by the issuers
or sellers of securities, including liability insurance if the Corporation so
desires or if the underwriters so require, and the reasonable fees and expenses
of any special experts retained in connection with any registration, but
excluding underwriting discounts and commissions and transfer taxes, if any, and
(viii) all reasonable expenses (including travel expenses) incurred in
connection with any “road shows” (including the reasonable expenses of any
applicable selling Member).
               “Registration Indemnified Parties” has the meaning set forth in
Section 2(g)(i) of this Agreement.
               “Rule 144” means Rule 144 (or any successor provision), as the
same may be amended from time to time, under the Securities Act.
               “SEC” means the U.S. Securities and Exchange Commission or any
other federal agency then administering the Securities Act or the Exchange Act
and other federal securities law.
               “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
               “Senior Officers” means the CEO and CFO, collectively.
               “Shares” means the shares of Common Stock issued and issuable to
any KRH pursuant to the exercise by KRH of its Exchange Right (as defined in the
LLC Agreement) and their conversion or exchange rights as set forth in the
Corporation’s Certificate of Incorporation.
               “Subsidiary” means, with respect to any Person, (i) a corporation
a majority of whose capital stock with the general voting power under ordinary
circumstances to vote in the election of directors of such corporation
(irrespective of whether or not, at the time, any other class or classes of
securities shall have, or might have, voting power by reason of the happening of
any contingency) is at the time

4



--------------------------------------------------------------------------------



 



beneficially owned by such Person, by one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries thereof or (ii) any other Person
(other than a corporation), including a joint venture, a general or limited
partnership or a limited liability company, in which such Person, one or more
Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own
at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Persons performing such
functions) or act as the general partner or managing member of such other
Person.
               “Third Party Registrant” has the meaning set forth in
Section 2(b)(i) of this Agreement.
               “Transaction Delay Notice” has the meaning set forth in
Section 2(a)(vii)(1) of this Agreement.
               “Transfer” (including the term “Transferred”) means, directly or
indirectly, to sell, transfer, give, exchange, bequest, assign, pledge,
encumber, hypothecate or otherwise dispose of, either voluntarily or
involuntarily (including upon the foreclosure under any pledge or hypothecation
permitted below that results in a change in title), any Equity Interests in the
Corporation or other assets beneficially owned by a Person or any interest in
any Equity Interests in the Corporation or other assets beneficially owned by a
Person. Notwithstanding the foregoing: a bona fide pledge of the Shares or other
Equity Interests by any Member or its Affiliates shall not be deemed to be a
Transfer hereunder.
          (b) Other Definitional Provisions; Interpretation.
               (i) The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole, including the Exhibits and Schedules attached hereto, and not to any
particular provision of this Agreement. Articles, section and subsection
references are to this Agreement unless otherwise specified.
               (ii) The words “include” and “including” and words of similar
import when used in this Agreement shall be deemed to be followed by the words
“without limitation”.
               (iii) The titles and headings in this Agreement are included for
convenience of reference only and will not limit or otherwise affect the meaning
or interpretation of this Agreement.
               (iv) The meanings given to capitalized terms defined herein will
be equally applicable to both the singular and plural forms of such terms,
Whenever the

5



--------------------------------------------------------------------------------



 



context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
     2. Registration Rights and Procedures.
          (a) Registration on Request of KRH.
               (i) Request. Subject to the lock-up agreement applicable to KRH
in connection with the IPO, KRH may request in writing no earlier than 90 days
prior to the expiration of such lock-up agreement, that the Corporation effect
the registration for resale under the Securities Act of all or part of KRH’s
Registrable Securities on a resale registration statement on Form S-1. Any such
request will specify (a) the number of Registrable Securities proposed to be
sold and (b) the intended method of disposition thereof. Subject to the other
provisions of this Section 2(a), the Corporation shall promptly and as
expeditiously as possible, use its reasonable best efforts to effect the
registration under the Securities Act , but in no event prior to the expiration
of such underwriter lock-up period, of:
                    (1) the Registrable Securities which the Corporation has
been so requested to register by KRH (“KRH Registrable Securities”);
                    (2) all Registrable Securities of the same class(es) or
series as the KRH Registrable Securities which have been requested to be
included by the Corporation in such registration (“Corporation Registrable
Securities”); and
                    (3) all Registrable Securities of the same class(es) or
series as the KRH Registrable Securities which have been requested to be
included by holders of Registrable Securities other than KRH (“Other Holder
Registrable Securities”).
               (ii) Unlimited Registration Rights. The Corporation shall be
required to effect any and all requests by KRH for the registration of
Registrable Securities on Form S-1 pursuant to this Section 2(a).
               (iii) Expenses. The Corporation will pay all Registration
Expenses in connection with registrations pursuant to this Section 2(a).
               (iv) Effective Registration Statement. A registration requested
pursuant to this Section 2(a) will not be deemed to have been effected:
                    (1) unless a registration statement with respect thereto has
become effective and remained effective in compliance with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until the earlier of (x) such time as all
of such Registrable

6



--------------------------------------------------------------------------------



 



Securities have been disposed of in accordance with the intended methods of
disposition thereof set forth in such registration statement or (y) 180 days
after the effective date of such registration statement, except with respect to
any registration statement filed pursuant to Rule 415 under the Securities Act,
in which case the Corporation shall use its reasonable best efforts to keep such
registration statement effective until such time as all of the Registrable
Securities covered thereby cease to be Registrable Securities; provided,
however, that if the failure of any such registration statement to become or
remain effective in compliance with this Section 2(a)(iv)(1) is due solely to
acts or omissions of KRH, such registration requested pursuant to this Section
2(a) will be deemed to have been effected;
                    (2) if after it has become effective, the registration
statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental agency or authority and is not
thereafter effective; or
                    (3) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than by: (A) reason of a failure
on the part of KRH; or (B) if the Registrable Securities covered by such
registration cannot be sold within a price range acceptable to KRH.
               (v) Underwritten Offering. At the election of KRH, a requested
registration pursuant to this Section 2(a) may involve an underwritten offering,
and, in such case, the investment bankers, underwriters and managers for such
registration shall be selected by KRH in consultation with other holders of
Registrable Securities being included in such registration pursuant to
Section 2(a); provided, however, that such investment bankers, underwriters and
managers shall be reasonably satisfactory to the Corporation.
               (vi) Priority in Requested Registrations. If a requested
registration pursuant to this Section 2(a) involves an underwritten offering and
the managing underwriter advises the Corporation in writing that, in its
opinion, the number of securities to be included in such registration would be
likely to have an adverse effect on the price, timing or distribution of the
securities to be offered in such offering as contemplated by KRH (an “Adverse
Effect”), then the Corporation shall include in such registration all
Registrable Securities that the managing underwriter believes can be sold in
such offering without having an Adverse Effect allocated in the following order
of priority: (a) first, all KRH Registrable Securities; (b) second, all
Corporation Registrable Securities; and (c) third, all Other Holder Registrable
Securities. If such managing underwriter advises the Corporation that only a
portion of the Registrable Securities in any of clauses (a) through (c) above
may be included in such registration without such Adverse Effect, the
Corporation shall include the Registrable Securities from the holders of
Registrable Securities in such clause on a pro rata basis based on the relative
amount

7



--------------------------------------------------------------------------------



 



of Registrable Securities then held by each such holder who has requested that
securities owned by them be so including in a registration (provided that any
such amount thereby allocated to any such holder that exceeds such holder’s
request shall be reallocated among the remaining requesting holders in a like
manner). Without limiting the foregoing, if the managing underwriter of any
underwritten offering shall advise KRH that the Registrable Securities covered
by the registration statement cannot be sold in such offering within a price
range acceptable to KRH, then KRH may determine that the registration statement
should be abandoned or withdrawn, and upon notice thereof to the Corporation,
the Corporation shall abandon or withdraw such registration statement. If KRH is
not allowed to register all of the Registrable Securities requested to be
included by KRH because of allocations required by this section, KRH shall not
be deemed to have exercised a registration for purposes of Section 2(a).
               (vii) Postponements in Requested Registrations.
                    (1) If upon receipt of a registration request, the
Corporation shall furnish to KRH a certificate signed by the CEO or any other
Senior Officer stating that the Corporation has pending or in process a material
transaction (the “Transaction Delay Notice”), the disclosure of which would, in
the good faith judgment of the Board, after consultation with its outside
counsel, materially and adversely affect such transaction and that the filing of
a registration statement would require disclosure of such material transaction
within 48 hours of such receipt of such request, the Corporation shall not be
required to comply with its obligations under Section 2(a)(i) until 60 days
after KRH’s receipt of such notice.
                    (2) Notwithstanding the foregoing provisions of this
Section 2(a)(vii), the Corporation shall be entitled to serve only one
Transaction Delay Notice within any period of 365 consecutive days.
               (viii) Suspension of Registration Statement. If, at any time when
a registration statement effected pursuant to Section 2(a)(i) hereunder relating
to Registrable Securities is effective and a prospectus relating thereto is
required to be delivered under the Securities Act within the appropriate period
mentioned in Section 2(d)(ii) hereunder, the Corporation becomes aware that the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, to the extent that
the amendment or supplement to such prospectus are necessary to correct such
untrue statement of a material fact or omission to state a material fact would
require disclosure of material information which the Corporation has a bona fide
business purpose for preserving as confidential and the Corporation provides KRH
written notice thereof promptly after the Corporation makes such determination,
KRH shall suspend sales of Registrable Securities pursuant to such registration
statement and the Corporation

8



--------------------------------------------------------------------------------



 



shall not be required to comply with its obligations under Section 2(d)(vi)
until the earlier of (a) the date upon which such material information is
disclosed to the public or ceases to be material or (b) 60 days after KRH’s
receipt of such written notice. If KRH’s disposition of Registrable Securities
is discontinued pursuant to the foregoing sentence, unless the Corporation
thereafter extends the effectiveness of the registration statement for so long
as necessary to permit the dispositions of all Registrable Securities covered
thereby, the registration statement shall not be counted for purposes of
determining the number of registrations permitted under Section 2(a)(ii) hereof.
               (ix) Additional Rights. The Corporation shall not, at any time,
grant to any other holders of Shares (or securities that are convertible,
exchangeable or exercisable into Shares or other Equity Interests) any rights to
request the Corporation to effect the registration under the Securities Act of
any such Shares (or any such securities) on terms more favorable to such holders
than the terms set forth in this Section 2(a).
          (b) Incidental Registrations.
               (i) Right to Piggyback. If the Corporation or any other Person
that has demand registration rights (a “Third Party Registrant”) at any time
after the expiration of any underwriter lock-up period applicable to the IPO
proposes to register equity securities under the Securities Act (other than a
registration on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes), whether or not for sale for its own account, in a manner
which would permit registration of Registrable Securities for sale to the public
under the Securities Act, the Corporation will, at each such time, give prompt
written notice to KRH of its intention to do so and of KRH’s rights under this
Agreement. Upon the written request of KRH made within 15 days after the receipt
of any such notice (which request shall specify the Registrable Securities
intended to be disposed of by KRH), the Corporation will use its reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities which the Corporation has been so requested to register by KRH;
provided, however, that (a) if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the
Corporation or such Third Party Registrant shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Corporation may, at its election, give written notice of such determination to
KRH and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such terminated registration (but not
from its obligation to pay the Registration Expenses in connection therewith),
and (b) if such registration involves an underwritten offering, KRH shall enter
into an agreement with the underwriters to sell their Registrable Securities to
the underwriters selected by the Corporation or such Third Party Registrant on
substantially the same terms and conditions as apply to the Corporation or such
Third Party Registrant, with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined primary and

9



--------------------------------------------------------------------------------



 



secondary offerings. Notwithstanding the foregoing, if a registration requested
pursuant to this Section 2(b) involves an underwritten public offering, KRH may
elect, in writing prior to the effective date of the registration statement
filed in connection with such registration, not to register all or any part of
its Registrable Securities in connection with such registration. The
registrations provided for in this Section 2(b) are in addition to, and not in
lieu of, registrations made in accordance with Section 2(a).
               (ii) Expenses. The Corporation will pay all Registration Expenses
in connection with each registration of Registrable Securities requested
pursuant to this Section 2(b).
               (iii) Priority in Incidental Registrations. If a registration
pursuant to this Section 2(b) involves an underwritten offering and the managing
underwriter advises the Corporation in writing that, in its opinion, the number
of Registrable Securities requested to be included in such registration would be
likely to have an Adverse Effect on such offering, then the Corporation shall
include in such registration: (a) first, 100% of the securities which the
Corporation or the Third Party Registrant proposes to sell; (b) second, the
amount of Registrable Securities which KRH has requested to be included in such
registration; and (c) third, the amount of Registrable Securities which the
other holders of Registrable Securities have requested to be included in the
registration. If such managing underwriter advises the Corporation that only a
portion of such Registrable Securities in any of clauses (b) and (c) may be
included in such registration without such Adverse Effect, the Corporation shall
include Registrable Securities from the holders of Registrable Securities in
such clauses on a pro rata basis based on the relative amount of Registrable
Securities then held by each such holder (provided, that any such amount thereby
allocated to any such holder that exceeds such holder’s request shall be
reallocated among the remaining requesting holders in like manner).
          (c) Mandatory Registration.
               (i) Corporation Registration. On the first Business Day following
the one year anniversary of the closing of the IPO, the Corporation shall file
with the SEC a resale registration statement on any registration statement form
that is available to the Corporation at such time, for the registration under
the Securities Act of the resale of all outstanding Registrable Securities held
by KRH that have not been previously and then registered. Additionally, the
Corporation shall file, within 20 days after the issuance of additional
Registrable Securities to KRH, in the future with the SEC a resale registration
statement on any registration statement form that is available to the
Corporation at such time for the registration under the Securities Act of the
resale of such newly issued Registrable Securities.

10



--------------------------------------------------------------------------------



 



               (ii) Expenses. The Corporation will pay all Registration Expenses
in connection with the registration of Registrable Securities pursuant to this
Section 2(c).
               (iii) Effective Registration Statement. The Corporation shall use
its reasonable best efforts to cause the registration statement required to be
filed pursuant to this Section 2(c) to become effective and remain effective in
compliance with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities or registration statements with
respect to Registrable Securities issued to KRH in the future covered by such
registration statement until the earlier of (x) such time as all such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition thereof set forth in such registration statement or (y)
such time as all Registrable Securities held by KRH are eligible to be sold
pursuant to Rule 144(d) promulgated under the Securities Act, or any successor
provisions thereto.
          (d) Registration Procedures. If and whenever the Corporation is
required to use its reasonable best efforts to cause the registration of any
Registrable Securities under the Securities Act as provided in this Agreement,
the Corporation will, as expeditiously as possible:
               (i) (A) with respect to any registration under Section 2(a),
prepare and, in any event within 20 days of the date on which the Corporation
first received a request from KRH pursuant to Section 2(a)(i), file with the SEC
a registration statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
within 90 days of the initial filing, and (B) with respect to any registration
under Section 2(b) and subject to the Corporation’s rights set forth in
Section 2(b), use its reasonable best efforts to file with the SEC a
registration statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
within 90 days of the initial filing, and (C) with respect to any registration
under Section 2(c), use its reasonable best efforts to file with the SEC a
registration statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
within 90 days of the initial filing; provided, however, that before filing a
registration statement or prospectus or any amendments or supplements thereto
(including documents that would be incorporated or deemed to be incorporated
therein by reference) the Corporation will furnish to the holders holding
Registrable Securities covered by such registration statement, counsel for the
holders of the Registrable Securities being registered and the managing
underwriters, if any, copies of all such documents proposed to be filed, which
documents will be subject to the review of such holders, such special counsel
and such underwriters, and the Corporation will not file any such registration
statement or amendment thereto or any prospectus or any supplement thereto
(excluding such documents that, upon filing, will be incorporated or deemed to
be incorporated by reference therein) to which the holders of a majority of the

11



--------------------------------------------------------------------------------



 



Registrable Securities covered by such registration statement or the managing
underwriter, if any, shall reasonably object;
               (ii) prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective in
accordance with Section 2(a) and to comply with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all securities
covered by such registration statement during such period in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement; provided, however, that before filing a
registration statement or prospectus, or any amendments or supplements thereto
in accordance with Section 2(d)(i) or this Section 2(d)(ii), the Corporation
will furnish to counsel for the holders of the Registrable Securities being
registered copies of all documents proposed to be filed, which documents will be
subject to the review of such counsel;
               (iii) furnish to each holder of Registrable Securities being
registered such number of copies of such registration statement and of each
amendment and supplement thereto (in each case including all exhibits filed
therewith, including any documents incorporated by reference), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such holder;
               (iv) use its reasonable efforts to register or qualify such
Registrable Securities covered by such registration in such jurisdictions as
each holder of Registrable Securities being registered shall reasonably request,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such holder, except that
the Corporation shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 2(d)(iv), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to consent
to general service of process in any such jurisdiction;
               (v) use its reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other Governmental Authorities as may be necessary to enable
the holders thereof to consummate the disposition of such Registrable
Securities;
               (vi) notify each holder of any such Registrable Securities
covered by such registration statement, at any time when a prospectus relating
thereto is

12



--------------------------------------------------------------------------------



 



required to be delivered under the Securities Act, of the Corporation’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such holder, prepare and furnish to such holder a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the holders of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
               (vii) otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC and make available to its
security holders, as soon as reasonably practicable (but not more than
18 months) after the effective date of the registration statement, an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act;
               (viii) use its reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be (a) listed on each stock
exchange or automated quotation system, if any, on which securities issued by
the Corporation of the same class are then listed or, if no such securities
issued by the Corporation are then so listed, on the New York Stock Exchange
(the “NYSE”) or another nationally stock exchange, if the securities qualify to
be so listed or (b) on the Nasdaq Stock Market of the Nasdaq Global Market
(“NASDAQ”) or another nationally recognized automated quotation system, if the
securities qualify to be so quoted;
               (ix) as needed, (a) engage an appropriate transfer agent and
provide the transfer agent with printed certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
(b) provide a CUSIP number for the Registrable Securities;
               (x) enter into such customary agreements (including an
underwriting agreement in customary form), which may include indemnification
provisions in favor of underwriters and other Persons in addition to or in
substitution for the provisions of Section 2(g) hereof, and take such other
actions as holders of a majority of shares of such Registrable Securities or the
underwriters, if any, reasonably requested in order to expedite or facilitate
the disposition of such Registrable Securities;
               (xi) obtain a “cold comfort” letter or letters from the
Corporation’s independent public accountants in customary form and covering
matters of the type customarily covered by “cold comfort” letters as the holders
of a majority of shares of such Registrable Securities shall reasonably request;

13



--------------------------------------------------------------------------------



 



               (xii) make available for inspection by any holder of such
Registrable Securities covered by such registration statement, by any
underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such holder or any such underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Corporation, and
cause all of the Corporation’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;
               (xiii) notify counsel for the holders of Registrable Securities
included in such registration statement and the managing underwriter or agent,
immediately, and confirm the notice in writing (a) when the registration
statement, or any post-effective amendment to the registration statement, shall
have become effective, or any supplement to the prospectus or any amendment to
the prospectus shall have been filed, (b) of the receipt of any comments from
the SEC, (c) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information, and (d) of the
issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
prospectus, or of the suspension of the qualification of the registration
statement for offering or sale in any jurisdiction, or of the institution or
threatening of any proceedings for any of such purposes;
               (xiv) make every reasonable effort to prevent the issuance of any
stop order suspending the effectiveness of the registration statement or of any
order preventing or suspending the use of any prospectus and, if any such order
is issued, to obtain the withdrawal of any such order at the earliest possible
moment;
               (xv) if requested by the managing underwriter or agent or any
holder of Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
               (xvi) cooperate with the holders of Registrable Securities
covered by the registration statement and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement, and enable

14



--------------------------------------------------------------------------------



 



such securities to be in such denominations and registered in such names as the
managing underwriter or agent, if any, or such holders may request;
               (xvii) use its reasonable best efforts to obtain for delivery to
the holders of Registrable Securities being registered and to the underwriter or
agent an opinion or opinions from counsel for the Corporation in customary form
and in form, substance and scope reasonably satisfactory to such holders,
underwriters or agents and their counsel; and
               (xviii) cooperate with each holder of Registrable Securities
being registered and each underwriter or agent participating in the disposition
of such Registrable Securities and their respective counsel in connection with
any filings required to be made with the NYSE, NASDAQ or any other stock
exchange or automated quotation system and the NASD.
          (e) Information Supplied. The Corporation may require each holder of
Registrable Securities being registered to furnish the Corporation with such
information regarding such holder and pertinent to the disclosure requirements
relating to the registration and the distribution of such securities as the
Corporation may from time to time reasonably request in writing.
          (f) Restrictions on Disposition. KRH agrees that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 2(d)(vi), KRH will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until KRH’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2(d)(vi), and, if so directed by the
Corporation, KRH will deliver to the Corporation (at the Corporation’s expense)
all copies, other than permanent file copies then in KRH’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice. In the event the Corporation shall give any such notice, the
period mentioned in Section 2(a)(iv) shall be extended by the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 2(d)(vi) and to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 2(d)(vi).
          (g) Indemnification.
               (i) In the event of any registration of any securities of the
Corporation under the Securities Act pursuant to this Section 2, the Corporation
shall indemnify and hold harmless the holder of any Registrable Securities
covered by such registration statement, each Affiliate of such holder and their
respective directors, officers, employees and stockholders or members or general
and limited partners (and

15



--------------------------------------------------------------------------------



 



any director, officer, Affiliate, employee, stockholder and Controlling Person
of any of the foregoing), each Person who participates as an underwriter in the
offering or sale of such securities and each other Person, if any, who Controls
such holder or any such underwriter within the meaning of the Securities Act
(collectively, the “Registration Indemnified Parties”), against any and all
losses, claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof and expenses (including
reasonable attorney’s fees and reasonable expenses of investigation) to which
such Registration Indemnified Party may become subject under the Securities Act
(“Losses”), state law or otherwise, insofar as such Losses arise out of, relate
to or are based upon (a) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
(b) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, or (c) any violation or alleged violation by the Corporation of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; provided, that the Corporation shall not be liable to any
Registration Indemnified Party in any such case to the extent, but only to the
extent, that any such Losses or expenses arise out of, relate to or are based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement or amendment or supplement thereto
or in any such preliminary, final or summary prospectus in reliance upon and in
conformity with written information furnished to the Corporation by or on behalf
of such holder specifically for use in the preparation thereof; and, provided,
further, that the Corporation will not be liable in any such case to the extent,
but only to the extent, that the foregoing indemnity with respect to any untrue
statement contained in or omitted from a registration statement or the
prospectus shall not inure to the benefit of any party (or any Person
Controlling such party) who is obligated to deliver a prospectus in transactions
in a security as to which a registration statement has been filed pursuant to
the Securities Act and from whom the Person asserting any such Losses purchased
any of the Registrable Securities to the extent that it is finally judicially
determined that Losses resulted from the fact that such party sold Registrable
Securities to a Person to whom there was not sent or given, at or prior to the
written confirmation of such sale, a copy of the registration statement or the
prospectus, as amended or supplemented, and (x) the Corporation shall have
previously and timely furnished sufficient copies of the registration statement
or prospectus, as so amended or supplemented if required under the Securities
Act, to such party in accordance with this Agreement and (y) the registration
statement or prospectus, as so amended or supplemented, would have corrected
such untrue statement or omission of a material fact. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Registration Indemnified Party and shall survive the Transfer of
securities by any holder.

16



--------------------------------------------------------------------------------



 



               (ii) The Corporation may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
Sections 2(a), 2(b) or 2(c) herein, that it shall have received an undertaking
reasonably satisfactory to it from the selling holder of such Registrable
Securities or any underwriter to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 2(g)(i)) the Corporation and all
other selling holders or any underwriter, as the case may be, with respect to
any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement thereto, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Corporation by or on behalf of such selling holder specifically for
inclusion in such registration statement, preliminary, final or summary
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Corporation or any
of the selling holders, or any of their respective Affiliates, directors,
officers or Controlling Persons and shall survive the Transfer of securities by
any holder. In no event shall the liability of any selling holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the net
proceeds (before taxes) received by such holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
               (iii) Promptly after receipt by a Registration Indemnified Party
hereunder of written notice of the commencement of any action or proceeding with
respect to which a claim for indemnification may be made pursuant to this
Section 2(g), such Registration Indemnified Party will, if a claim in respect
thereof is to be made against the Corporation, give written notice to the
Corporation of the commencement of such action or proceeding; provided, however,
that the failure of the Registration Indemnified Party to give notice as
provided herein shall not relieve the Corporation of its obligations under this
Section 2(g), except to the extent that the Corporation is materially prejudiced
by such failure to give notice. In case any such action or proceeding is brought
against a Registration Indemnified Party, unless in such Registration
Indemnified Party’s reasonable judgment (after consultation with legal counsel)
a bona fide conflict of interest between such Registration Indemnified Party and
the Corporation may exist in respect of such action or proceeding, the
Corporation will be entitled to participate in and to assume the defense thereof
(at its expense) with counsel reasonably satisfactory to such Registration
Indemnified Party, and after notice from the Corporation to such Registration
Indemnified Party of its election so to assume the defense thereof, the
Corporation will not be liable to such Registration Indemnified Party for any
legal or other expenses subsequently incurred by the Registration Indemnified
Party in connection with the defense thereof other than reasonable costs of
investigation; provided, however, in the event the Corporation declines or fails
to assume the defense of the action or proceeding or to employ counsel
reasonably satisfactory to the Registration

17



--------------------------------------------------------------------------------



 



Indemnified Party, in either case within a 30-day period, or if a court of
competent jurisdiction determines that the Corporation is not vigorously
defending such action or proceeding, or if there is a bona fide conflict of
interest between the Corporation and the Registration Indemnified Party, then
such Registration Indemnified Party may employ counsel to represent or defend it
in any such action or proceeding and the Corporation shall pay the reasonable
fees and disbursements of such counsel or other representative as incurred;
provided, further, however, that the Corporation shall not be required to pay
the fees and disbursements of more than one counsel for all Registration
Indemnified Parties in any jurisdiction in any single action or proceeding. The
Corporation will not settle any such action or proceeding or consent to the
entry of any judgment without the prior written consent of the Registration
Indemnified Party, unless such settlement or judgment (a) includes as an
unconditional term thereof the giving by the claimant or plaintiff of a release
to such Registration Indemnified Party from all liability in respect of such
action or proceeding and (b) does not involve the imposition of equitable
remedies or the imposition of any obligations on such Registration Indemnified
Party and does not otherwise adversely affect such Registration Indemnified
Party, other than as a result of the imposition of financial obligations for
which such Registration Indemnified Party will be indemnified hereunder. No
Registration Indemnified Party will settle any such action or proceeding or
consent to the entry of any judgment without the prior written consent of the
Corporation (such consent not to be unreasonably withheld).
               (iv) (1) If the indemnification provided for in this Section 2(g)
from the Corporation is unavailable to a Registration Indemnified Party
hereunder in respect of any Losses or expenses referred to herein, then the
Corporation, in lieu of indemnifying such Registration Indemnified Party, shall
contribute to the amount paid or payable by such Registration Indemnified Party
as a result of such Losses or expenses in such proportion as is appropriate to
reflect the relative fault of the Corporation and Registration Indemnified Party
in connection with the actions or proceedings which resulted in such Losses or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Corporation and Registration Indemnified Party shall be determined
by reference to, among other things, whether any action or proceeding in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made by, or
relates to information supplied by, the Corporation or Registration Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action or proceeding. The amount paid or
payable by a party under this Section 2(g)(iv) as a result of the Losses and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding.
                    (2) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2(g)(iv) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the

18



--------------------------------------------------------------------------------



 



equitable considerations referred to in Section 2(g)(iv)(1). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of similar fraudulent misrepresentation.
               (v) Indemnification similar to that specified in this
Section 2(g) (with appropriate modifications) shall be given by the Corporation
with respect to any required registration or other qualification of securities
under any law or with any Governmental Authority other than as required by the
Securities Act.
               (vi) The obligations of the parties under this Section 2(g) shall
be in addition to any liability which any party may otherwise have to any other
party and shall survive until the expiration of the applicable statutes of
limitations (including any waivers or extensions thereof) with respect to any
such registrations made hereunder.
          (h) Required Reports. The Corporation covenants that it will timely
file the reports required to be filed by it under the Securities Act and the
Exchange Act, and it will take such further action as KRH may reasonably
request, all to the extent required from time to time to enable KRH to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144, or (b) any similar rule
or regulation hereafter adopted by the SEC. Upon the request of KRH, the
Corporation will deliver to KRH a written statement as to whether it has
complied with such requirements.
          (i) Holdback Agreement. If any registration under Sections 2(a), 2(b),
or 2(c) hereof or any sale of securities in connection with a registration under
Section 2(a) hereof shall be in connection with an underwritten public offering,
each holder of Registrable Securities included in such registration agrees not
to effect any public sale or distribution, including any sale pursuant to
Rule 144, of any Equity Interests of the Corporation (in each case, other than
as part of such underwritten public offering), within 30 days before, or 90 days
(or such lesser period as the managing underwriters may permit or such longer
periods as required by applicable law, provided that in any such case KRH is
similarly so released or subject to a longer period pro rata based upon the
relative number of Registrable Securities owned at such time) after, the
effective date of any such registration pursuant to Sections 2(a), 2(b) or 2(c)
(except as part of any such registration or sale), and the Corporation hereby
also so agrees and agrees to cause each other holder of Shares or other Equity
Interests purchased from the Corporation (at any time other than in a public
offering) to so agree.
          (j) Termination of Rights, Except for indemnification rights provided
in Section 2(g), which shall be governed in accordance with Section 2(g)(vi),
the rights granted to KRH in this Section 2 shall terminate and forthwith become
null and void in

19



--------------------------------------------------------------------------------



 



full on the earliest date on which KRH and its respective Affiliates cease to
beneficially own any Shares or other Equity Interests.
          (k) No Inconsistent Agreement. The Corporation shall not enter into,
or cause or permit any of its Subsidiaries to enter into, any agreement which
conflicts with or limits or prohibits the exercise of the rights granted to KRH
in this Section 2.
     3. Miscellaneous.
          (a) Agreement to Cooperate; Further Assurances. In case at any time
any further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors and KRH and its respective
Affiliates shall execute such further documents and shall take such further
action as shall be necessary or desirable to carry out the purposes of this
Agreement, in each case to the extent not inconsistent with applicable law.
          (b) Amendments. Except as otherwise expressly provided in this
Agreement, amendments to this Agreement shall require approval of the
Corporation and KRH.
          (c) Injunctive Relief The Corporation and KRH acknowledge and agree
that a violation of any of the terms of this Agreement may cause KRH and the
Corporation, as the case may be, irreparable injury for which an adequate remedy
at law is not available. Accordingly, it is agreed that KRH and the Corporation
will each be entitled to seek an injunction, restraining order or other
equitable relief to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or, equity. Nothing stated herein shall limit any other remedies provided
under this Agreement or available to the parties at law or in equity.
          (d) Successors, Assigns and Transferees. The provisions of this
Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective successors and Permitted Transferees, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including but not limited to any creditor of the Corporation or
its Subsidiaries, any right, benefit, or remedy of any nature by reason of this
Agreement. An assignment of the rights, interests or obligations hereunder,
including but not limited to an assignment by operation of law, shall be null
and void unless a provision of this Agreement specifically provides otherwise or
the Corporation gives its prior written consent therefor.
          (e) Notices. Any written notice required or permitted to be delivered
pursuant to this Agreement shall be in writing and shall be deemed delivered:
(a) upon

20



--------------------------------------------------------------------------------



 



delivery if delivered in person; (b) upon transmission if sent via telecopier,
with electronic confirmation of receipt; (c) one Business Day after deposit with
a nationally recognized courier service, provided that confirmation of such
overnight delivery is received by the sender; and (d) upon transmission if sent
via e-mail, with a confirmation copy sent via telecopier on the same day with
electronic confirmation of receipt. Notices to the Corporation or to KRH shall
be delivered to the Corporation or KRH as set forth in Exhibit A, as it may be
revised from time to time. Any party may change its address for notices by
giving written notice of the new address to the other parties in accordance with
this section, but any element of such party’s address that is not newly provided
in such notice shall be deemed not to have changed.
          (f) Integration. This Agreement contains the exclusive, entire and
final understanding of the parties with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. Except as expressly set forth herein, this Agreement supersedes all
other prior agreements, discussions, negotiations, communications and
understandings between the parties with respect to such subject matter hereof.
No party has relied on any statement, representation, warranty, or promise not
expressly contained in this Agreement in connection with this transaction.
          (g) Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, then such provision, paragraph, word, clause, phrase or sentence
shall be deemed restated to reflect the original intention of the parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement. The legality and enforceability of any such provision, paragraph,
word, clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof will not be
in any way impaired, it being intended that all obligations, rights, powers and
privileges of the Corporation and KRH will be enforceable to the fullest extent
permitted by law. Upon such determination of invalidity, illegality or
unenforceability, the Corporation and KRH shall negotiate in good faith to amend
this Agreement to effect the original intent of KRH.
          (h) Counterparts. This Agreement may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument. The parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email, by each party of a
signed signature page hereof to the other party.

21



--------------------------------------------------------------------------------



 



          (i) Governing Law; Submission to Jurisdiction.
               (i) This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.
               (ii) Each party hereto agrees that any legal action or other
legal proceeding relating to this Agreement or the enforcement of any provision
of this Agreement shall be brought or otherwise commenced exclusively in any
state or federal court located in Delaware or in New York, New York. Subject to
the preceding sentence, each party thereto:
                    (1) expressly and irrevocably consents and submits to the
jurisdiction of each state and federal court located in New York, New York (and
each appellate court located in the State of New York) in connection with any
such legal proceeding, including to enforce any settlement, order or award;
                    (2) consents to service of process in any such proceeding in
any manner permitted by the laws of the State of New York, and agrees that
service of process by registered or certified mail, return receipt requested, at
its address specified pursuant to Section 3(e) is reasonably calculated to give
actual notice;
                    (3) agrees that each state and federal court located in New
York, New York shall be deemed to be a convenient forum;
                    (4) waives and agrees not to assert (by way of motion, as a
defense or otherwise), in any such legal proceeding commenced in any state or
federal court located in New York, New York, any claim that such party is not
subject personally to the jurisdiction of such court, that such legal proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court; and
                    (5) agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 3(i) by the
state and federal courts located in New York, New York and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of New York or any other jurisdiction.
               (iii) In the event of any action or other proceeding relating to
this Agreement or the enforcement of any provision of this Agreement, the
prevailing party (as determined by the court) shall be entitled to payment by
the non-prevailing

22



--------------------------------------------------------------------------------



 



party of all costs and expenses (including reasonable attorneys’ fees) incurred
by the prevailing party, including any costs and expenses incurred in connection
with any challenge to the jurisdiction or the convenience or propriety of venue
of proceedings before any state or federal court located in New York, New York.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

            RHI ENTERTAINMENT, INC.
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman      
Title:   Executive Vice President 
General Counsel & Secretary       KRH INVESTMENTS LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman      
Title:   Executive Vice President 
General Counsel & Secretary    

Signature Page — Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Members

      Corporation:   KRH:
RHI Entertainment, Inc.
  KRH Investments LLC
1325 Avenue of the Americas, 21st Floor
  c/o Kelso & Company
New York, New York 10019
  320 Park Avenue, 24th Floor
Attention:  General Counsel
  New York, New York 10022
 
  Attention: General Counsel
 
   
Fax: (212) 977-3917
  Fax: (212) 223-2379
 
   
with a copy to:
  with a copy to:
Raymond Y. Lin, Esq.
  Raymond Y. Lin, Esq.
Latham & Watkins LLP
  Latham & Watkins LLP
885 Third Avenue
  885 Third Avenue
New York, New York 10022
  New York, New York 10022
(212) 906-1200
  (212) 906-1200
Fax: 212-751-4864
  Fax: 212-751-4864

 